At a former day of this term the judgment herein was affirmed. Appellant has filed a motion for rehearing complaining of the opinion in several respects. First he says the court was in error in not reversing the judgment because of the failure to obtain a change of venue. The motion to change venue was not considered, as shown by the original opinion, because the statement of facts was not approved by the judge nor signed by counsel for appellant, and further, because the statement of facts in the purported bill of exceptions was in question and answer form. Appellant refers to the fact that attached to the statement of facts and at the first portion thereof is a statement of facts introduced upon the motion for change of venue, and all of the facts as shown by said statement of facts, and that said statement of facts was duly signed by counsel for the State and counsel for appellant, and approved by the court on September 29, 1917. There is some testimony with reference to change of venue in the statement of facts. The statement of facts at its termination is signed as stated by counsel and approved by the judge. The evidence in the statement of facts with relation to the change of venue was not reserved in a bill of exceptions as required by the statute, and, therefore, is not noticed. The statute is imperative and has always been so held that in order to have a motion for change of venue considered, a bill of exceptions must be reserved and the evidence set out in the bill of exceptions. It is not sufficient to set out testimony in a statement of facts, but the evidence must be reserved in a bill of exceptions. This is demanded by the statute, and has always been so held. There is nothing stated to show that appellant was placed in such condition that he could not obtain a statement of facts in a bill of exceptions, or a proper bill containing the evidence. Therefore, there is no question that the bill of exceptions could have contained a statement of the facts approved by the judge. What purports to be a bill is not approved by the judge, and it is not sufficient to include the evidence in a general statement of facts. There is no sufficient reason why the court should reconsider this case upon that ground or grant a rehearing.
Complaint also is made that the court was in error in not sustaining appellant's proposition that the charge on manslaughter was not sufficient. We hardly deem it necessary to review this matter, but refer to the original opinion for a statement of the condition of the record as to the facts in this connection. The case of Lane v. State, 29 Texas Crim. App., 310, cited by appellant, does not seem to be in point, and it is, therefore, deemed unnecessary to review that case in connection with this record.
We deem it unnecessary to review or discuss other questions. We are of opinion that the judgment affirming the case was correct.
The motion for rehearing will be overruled.
Overruled. *Page 318